Judgment of conviction of the Court of Special Sessions reversed, upon the law and the facts, and the defendant discharged. There is no proof in the record showing that the defendant was ever served with the order which he was *837accused of violating, in the manner prescribed by statute.* His conviction was, therefore, illegal. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.

 See Building Code, §§ 655, 650, subd. 3; Code of Ordinances of City of New York, chap. 5, §§ 655, 650, subd. 3; Greater New York Charter (Laws of 1901, chap. 466), § 719-b, as added by Laws of 1916, chap. 503.— [Rep.